Claims 1-21, 38 and 50 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 indefinites because the claim recites the limitation “less than about 10 wt.% based on the entire weight of the composition”. It is unclear what the claimed ingredient that contains less than about 10 wt.% ?. Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 15-17, 19-21, 38 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Terrisse et al. (US 2014/0031305 A1). 
Terrisse et al. (US’ 305 A1) teaches an anhydrous cleaning composition as a foaming product for hair care comprising at least one anionic surfactant and at least one nonionic surfactant as claimed in claims 1 and 19-20 (see abstract), wherein the anionic surfactants include amino acids and amino acid derivatives comprise sodium lauroyl glutamate and sodium lauroyl sarcosinate as claimed in claims 1, 5-7, 21, 38 and 50 (see page 5, paragraph, 0085) and wherein the anionic surfactant presents in the cleaning composition in the amount of 0.1 to 20% which is overlapped with the claimed range as claimed in claim 8 (see page 5, paragraph, 0091) and wherein the cleaning composition also comprises anionic alkyl polyglucoside derivatives include glycerol ethers (polyhydroxy ethers) as claimed in claims 1, 9-10 and 12 (see page 4, paragraph, 0074), wherein the anhydrous cleaning composition also comprises nonionic surfactants of alkyl polyglucosides having an alkyl group comprising 8 to 16 carbon atoms and include decyl glucoside as claimed in claim 1-3, 21, 38 and 50 (see page 2, paragraph, 31) and wherein the nonionic surfactant presents in the amount of 0.1 to 20% by wt. which is overlapped with the claimed range amount as claimed in claim 4 (see page 3, paragraph, 0063), wherein the cleaning composition also comprises binding agents (glycols) include propylene glycol and dipropylene glycol and binder agents other that glycols such as mannitol, maltodextrin and sorbitol and wherein the total amounts of the binder agents are 7 to 65% by weight which is overlapped with the claimed range as claimed in claims 15-17 (see page 7, paragraphs, 0122-0125). The cleaning composition also comprises less than 0.5% water as claimed in claims 1, 21, 38 and 50 (see page 1, paragraph, 0016).   
The prior art reference of Terrisse et al. (US’ 305 A1) differs from the claimed composition by not exemplify the ingredients of the cleaning composition as recited.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the anhydrous composition as taught by Terrisse et al. (US’ 305 A1) to arrive at the claimed invention. Such a modification would have been obvious because Terrisse et al. (US’ 305 A1) clearly refers to anhydrous cosmetic composition comprising all the claimed ingredients in overlapped percentage amounts as described above, and, thus, the person of the ordinary skill in the art would expect such a composition to have similar property to those claimed, absent unexpected result.   
5	Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Terrisse et al. (US 2014/0031305 A1) in view of Compain Delphine (FR 2935608)
The disclosure of Terrisse et al. (US’ 305 A1) as described above, does not teach the amounts of polyhydroxy ethers in the as claimed.
However, Terrisse et al. (US’ 305 A1) teaches the anhydrous composition comprising glycerol ethers (polyhydroxy ethers) (see page 4, paragraph, 0074).
 	Compain Delphine (FR 2935608) in the analogous art of personal care formulation, teaches anhydrous cleaning composition (see Title) comprising at least one polyol (polyhydroxy ether) in the amount of 5-75 wt.% and wherein the polyol is diglycerol (diglycerine) as claimed in claims 11, 13 and 14 (see abstract).
	Therefore, in view of the teaching of Compain Delphine (FR’ 608), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of polyhydroxy ethers in the cleaning composition of Terrisse et al. (US’ 305 A1) so as to get the maximum effective amount. The person of ordinary skill in the art would expect such composition to have similar properties to those claimed, absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761